Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-413
                      Lower Tribunal No. F13-15387
                          ________________


                               Afelix Desir,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Richard F. Della Fera, P.A., and Richard F. Della Fera (Fort
Lauderdale), for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2